DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1-2 and 7- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al (US 20040132900).

Sachdev teaches a polyimide coating film, obtained by reaction of 0.05 mole p-Phenylene diamine (PPDA), (0.05 mole) 2,2'-bis(trifluoromethyl)benzidine (B3FB), (0.0992 mole) of 3,3',4,4'-Biphenyl tetracarboxylic acid dianhydride (BPDA) and 0.2 g of phthalic anhydride.
The above polymer composition coated onto a ceramic substrate and cured by stepwise bake/cure cycle up at upper temperature of 350-375 C (see Example 3 at 0115-0118).
Sachdev teaches that such procedure is applicable for BPDA-pPDA capped polyimide (see 0098).
Thus, corresponding limitations of claims 4 and 9 are met.
Note that limitations of claim 7 are met, because the 0.012 mol of end-capping agent on 1 mol of diamine is used (i.e.  0.2/166*10, where Mw of phthalic anhydride is 166).


"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Thus, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Sachdev’s and Applicant’s polyimide films, since they obtained from the same monomers at and processed at the same or analogous conditions.

Regarding claim 5, Sachdev discloses that a molar excess of the diamine component is in the range of about 97 to 99.5 mole parts of dianhydride for 100 mole parts of diamine (see 0084).



2.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20150210048) in view of Sachdev.
Jeong discloses a film for display production, formed from BPDA-PDA stoichiometric monomer mixture, which is cured at 450C (see Test Example 3 at 0179, Table 7, Entry 3-6). 

Jeong does not teach end-cap group. 

Sachdev discloses that control of molecular weight and viscosity and solids content of the polyamic acid compositions is obtained by stoichiometry offset of the reactants and end capping with suitable reactive monomeric reagents (see 0048).
Note that such approach is very well known and results in better control of molecular weight.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945),  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use phthalic anhydride in Jeong’s polyimide, since it is a known material based on its suitability for its intended use.
Regarding claims 1-2, Jeong modified with Sachdev discloses the same composition, which cured at the same or analogous conditions. 
"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from modified Jeong’s and Applicant’s polyimide films, since they obtained from the same monomers at and processed at the same or analogous conditions.


3.	Claims 1-2, 4-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20160204365) in view of Sachdev.

Choi teaches a method for preparation of polyimide substrate for display, formed from BPDA and PDA monomer mixture, having light transmittance of approximately 86.4%. The film was cured at 350C for 1 hour (see Preparation Example 1 at 0105).

Choi does not teach end-capping group. 

Sachdev teaches a polyimide coating film, obtained by reaction of p-Phenylene diamine (PPDA), 3,3',4,4'-Biphenyl tetracarboxylic acid dianhydride (BPDA) and 0.2 g of phthalic anhydride (see Examples and 0098).
Sachdev discloses that control of molecular weight and viscosity and solids content of the polyamic acid compositions is obtained by stoichiometry offset of the reactants and end capping with Suitable reactive monomeric reagents (see 0048).
Note that such approach is very well known and results in better control of molecular weight.

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.

Regarding claims 1-2, Choi modified with Sachdev discloses the same composition, which cured at the same or analogous conditions. 
"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from modified Choi’s and Applicant’s polyimide films, since they obtained from the same monomers at and processed at the same or analogous conditions.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765